Case: 15-15543   Date Filed: 10/28/2016   Page: 1 of 3




                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-15543
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 4:12-cv-00215-RH-CAS



JOHN E. WATKINS,

                                                              Plaintiff-Appellee,

                                 versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (October 28, 2016)

Before WILLIAM PRYOR, JORDAN and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 15-15543     Date Filed: 10/28/2016    Page: 2 of 3


      The Secretary of the Florida Department of Corrections appeals the

summary judgment and injunction in favor of John Watkins’s complaint that the

Department violated his rights under the Religious Land Use and Institutionalized

Persons Act, 42 U.S.C. § 2000cc-1. The Secretary argues that the Department is

not required to provide Watkins a kosher diet because the state has a compelling

interest in cost containment and security and that the injunction is not narrowly

drawn as required by the Prison Litigation Reform Act. We affirm.

      Two standards of review govern this appeal. We review a summary

judgment de novo. Frazier-White v. Gee, 818 F.3d 1249, 1255 (11th Cir. 2016).

And we review the entry of a permanent injunction for an abuse of discretion.

Thomas v. Bryant, 614 F.3d 1288, 1303 (11th Cir. 2010).

      The district court did not err in granting summary judgment in favor of

Watkins and against the Secretary. Our recent decision in United States v. Sec’y,

Fla. Dep’t of Corr., 828 F.3d 1341, 1345–46 (11th Cir. 2016), forecloses the

Secretary’s argument that the Department has no obligation to provide a Watkins a

kosher diet. To the extent that the Secretary argues that Watkins’s complaint is

distinct because he may later ask for an individual diet, that argument is not ripe.

Watkins offers no complaint about the diet that the Department is currently

providing him.




                                          2
              Case: 15-15543     Date Filed: 10/28/2016    Page: 3 of 3


      The district court also did not abuse its discretion in entering an injunction

against the Secretary. The injunction is narrowly drawn. It limits relief to Watkins

alone. It does not enter system-wide relief requiring the Department to provide

religiously acceptable diets to any other inmate. An injunction defining in detail

the requirements for a kosher meal would be broader than necessary and would

impose greater restrictions on the Department. See 18 U.S.C. § 3626(a)(1)(A).

      AFFIRMED.




                                          3